Fibromyalgia (written declaration): see Minutes
(DE) Mr President, yesterday, a large number of visitors who had made bookings were unable to enter this House. I should like to express my particular thanks to the House's services, who attempted to admit the visitors in the face of police opposition. The police did not allow this, however, as the visitors were wearing red jackets. I do not know who is afraid of red jackets. One of our fellow Members also had to remove his jacket in order to be let into the House.
I would ask that we complain to the police, telling them that it is forbidden to obstruct visits. I should like to reiterate that the House's services attempted to let visitors with bookings into the House, but the police prevented this, despite peaceful conduct on the part of the visitors. I ask that we inform the police that Parliament should not be shown such opposition.
Many thanks, Mr Swoboda; we shall look into the matter. I thank you for your speech.
(IT) Mr President, thank you for giving me the floor. I would simply like to extend a very warm welcome to Mr Mohamed Abdelaziz, President of the Sahrawi Arab Democratic Republic and Secretary General of the Polisario Front, and the delegation accompanying him. They have returned to Parliament to remind us of the importance of safeguarding the rights and self-determination of their people.
on behalf of the GUE/NGL Group. - (SV) Mr President, I am speaking on behalf of my group as a whole. We are opposed to the procedure that has now been proposed. Our rapporteur, Mr Wurtz, has already said in the meeting between group rapporteurs that this is wholly unacceptable. The vote on the climate package, one of the most important votes this year, should proceed in the same way as all of the other votes. It is undemocratic and appalling that we are not voting on each report separately. We have to be able to vote on each individual report and we have to have the right to table amendments that we then vote on.
Tear up this proposal and allow us to vote on each report separately and to vote on the amendments tabled. Thank you.
Everyone is entitled to express his or her opinion in this House, and the majority decides.
Mr President, at the end of the five-hour debate on the climate and energy package yesterday, the House was given a considered response on behalf of the Presidency by Minister Borloo and on behalf of the Commission by Commissioner Dimas and Commissioner Piebalgs. Despite the fact that 50 or 60 Members had taken part in the debate, they spoke to a House containing just four Members.
I believe that this shows a certain discourtesy both to the Commission and to the Presidency, and reduces the influence this House possesses. I would ask you to take up with party leaders the question of whether we should consider sanctions on Members who take part in debates but cannot be bothered to be here to hear the response from the Commission and Presidency.
(Applause)
Mr Davies, I fully agree with you in substance, but do make sure, including by checking with your group, that Members' presence can be guaranteed.
(DE) Mr President, I should like to make a request further to yesterday's debate with the French Presidency. There are group chairmen with important things to say in this important debate, which is only right and proper. Yet there are also group chairmen, always the same ones, who overrun by one or two minutes as a general rule.
Perhaps this time could simply be deducted from their group time, as it does not involve subsequently altering what was actually the correct allocation?